DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/16/22 have been fully considered but they are not persuasive. 
The applicant argues that prior art of Burgess and Shimazawa are proper to be combined with prior art of Yoon et al. since element 9 of Shimazawa is aluminum oxide or silicon oxide and the office failed to explain why a distance from an insulating material such as aluminum oxide or silicon oxide would be applicable to a conductive or semiconductive material such as the doped silicon attributed to Burgess. One of ordinary skill in the art would understand that a small spacing between insulating elements is less likely to interfere with a function of an inductive structure than spacing from a conductive/semiconductive element.  The examiner respectfully disagrees. 
	As clearly pointed out in previous office and the rejection below, the prior art of Yoon et al. discloses a teaching of a first substrate; a first conductive winding over the first substrate; a second substrate over the first substrate and a second conductive winding on an opposite side of the second substrate from the first conductive winding.
As already admitted by the examiner; Yoon et al. is silent as to whether the second substrate comprises a polysilicon or doped silicon material. As disclosed in the rejection below Burgess (Col 3, lines 20-25 and figure 1) discloses a teaching of a substrate 10 comprising a doped silicon material. Also, as clearly pointed out in previous office and the rejection below; Yoon et al. is silent as to whether a distance between the first conductive winding and the second substrate ranges from about 1 micron (um) to about 2 um.  As disclosed in the rejection below Shimazawa (0075) discloses a teaching between the first conductive winding 11 and the second substrate 9 ranges from about 1 micron (um) to about 2 um. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Accordingly, the rejection will remain in the office action.
The applicant also argues that Shimazawa (0075) does not provide any support disclosing the layer 10 which is between the substrate 9 and the winding 11 ranges from about 1 micron (um) to about 2 um.  The examiner respectfully disagrees. 
The last three lines of Shimazawa  states “the total thickness of the first layer 11 and the second layer 13 is 2 to 5 um and the total thickness of the insulating layers 10, 12 and 14 is 3 to 20 um..”  As previously mentioned, one of ordinary skill in the art can reasonably conclude the user has the option wherein the insulating layer/substrate re#10 can be designed  to be about 1 micron if the user chose 3 microns as the total thickness for the three layers/substrates (10/12/14) which clearly reads on the claimed invention that states a distance between the first conductive winding and the second substrate ranges from about 1 micron (um) to about 2 um.” It would have been obvious to design wherein a distance between the first conductive winding and the second substrate ranges from about 1 micron to about 2 micron as taught by Shimazawa et al. to the inductive device of Hasegawa et al. so as to design the inductive device to be more compact thereby saving valuable space on the printed circuit board. Accordingly, the rejection will remain in the office action.
The applicant argues that the prior art of Harvey does not disclose a switch that suggest switch 34 selectively connects elements 14 to 32. The examiner respectfully disagrees. Harvey Col 3, lines 50-67 and Col 4, lines 1-40 discloses how the switches in Harvey can allow for a coupling between element 14 and the elements 32 depending on the selected opening or closing of the switches. Since there may or not be a coupling between element 14 and the elements 32 depending on the selected opening or closing of the switches one of ordinary skill in the art can reasonably interpret that a switch 34 can selectively connects elements 14 to 32. Accordingly, the rejection will remain in the office action.
The applicant argues that the prior art of Jessie does not disclose a switch that suggest switches 534/524 selectively connects elements 510 to 522/532. The examiner respectfully disagrees. The claims simply states first conductive winding is configured to be selectively connected to the second conductive winding. Since there may or not be a coupling between element 510 and the elements 522/532 depending on the selected opening or closing of the switches, one of ordinary skill in the art can reasonably interpret that a switches 524/534 can selectively connects elements 510 to the second conducting winding 32. Accordingly, the rejection will remain in the office action. Accordingly, the rejection will remain in the office action.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 11, 21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 14 and 15 of U.S. Patent No. 10,510,476. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in U.S. Patent No. 10,510,476 has the same structural limitations.
The subject matter claimed in the instant application of claims 1-16 and 21-24 corresponds to the subject matter claims 1, 5, 14 and 15 of U.S. Patent No. 10,510,476 corresponds the details are as follows:
a. Claim 1 of the instant application number 16689633, recites, “a first substrate;
a first conductive winding over the first substrate; and a second substrate over the first substrate, wherein a distance between the first conductive winding and the second substrate ranges from about 1 micron (µm) to about 2 µm, and the second substrate comprises polysilicon or doped silicon”.(same elements recited in claim 1 of U.S. Patent No. 10,510,476).
 b. Claim 5 of the instant application number 16689633, recites (same elements recited in claim 5 of U.S. Patent No. 10,510,476).
c. Claim 21 of the instant application number 16689633, recites, “a first substrate;
a first conductive winding over the first substrate; and a second substrate over the first substrate, a second conductive winding over the second substrate, wherein the first conductive winding is configured to be selectively connected to the second conductive winding”.(same elements recited in claim 14 of U.S. Patent No. 10,510,476).
d. Claim 23 of the instant application number 16689633, recites (same elements recited in claim 15 of U.S. Patent No. 10,510,476).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(US 2007/0296537) in view of Burgess et al.(US 4,803,450) and Shimazawa et al. (US 2004/0075523).
Regarding claim 1, Yoon et al. (figures 6-7 and para 0056-0060) discloses a first substrate (175); a first conductive winding (136) over the first substrate; a second substrate (155) over the first substrate (see figure 7); and a second conductive winding (134) on an opposite side of the second substrate from the first conductive winding (see figure 3b).
Yoon et al. does not expressly disclose wherein substrate comprises polysilicon or doped silicon material.  Yoon et al. also does not expressly discloses wherein a distance between the first conductive winding and the second substrate ranges from about 1 micron to about 2 micron.
Burgess et al.(Col 3, lines 20-25 and figure 1) discloses wherein a substrate (10) (the top layer) comprises a doped silicon material.
Shimazawa et al. (para 0075) discloses wherein a distance between the first conductive winding (11) and the second substrate (9) ranges from about 1 micron to about 2 micron. Note: as disclosed in the last two lines of para 0075 of Shimazawa et al.; the user as the option of designing the total thickness of layers/substrate 10, 12 and 14 to have a total thickness of 3 to 20 microns. By having such an option, the layer/substrate re#10 can be designed to read on the claimed limitations. For, instance if the user chose 3 microns as the total thickness for the three layers/substrates. Then layer/substrate re#10 can be designed to be 1 micron; which clearly reads on the applicant claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before 
effective filing date of the applicant claim invention to design wherein a substrate comprises a doped silicon material as taught by Burgess et al. to the inductive device of Yoon et al. so as to introduce impurities into the semiconductor for the purpose of modulating its electrical properties. 
 Accordingly, it would have also been obvious to one of ordinary skill in the art before effective filing date of the applicant claim invention to design wherein a distance between the first conductive winding and the second substrate ranges from about 1 micron to about 2 micron as taught by Shimazawa et al. to the inductive device of Yoon et al. so as to make the conductive more compact thereby saving money in material cost while also saving valuable space on the printed circuit board.
Regarding claim 2, Shimazawa et al. (para 0071 and 0075) discloses wherein the first substrate (4) is thicker than the second substrate (9).
Regarding claim 3, Yoon et al. (figure 7 and para 0057) discloses wherein the first conductive winding is electrically connected to the second conductive winding.
Regarding claim 4, Burgess et al.(figure 1) discloses a via (14)
extending through the second substrate to electrically connect the first conductive winding and the second conductive winding.

2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(US 2007/0296537) in view of Burgess et al.(US 4,803,450) and Shimazawa et al. (US 2004/0075523) in further view of Harvey et al. (US 7,202,768). 
Regarding claim 5, Yoon et al. (figures 6-7 and para 0056-0060) discloses all the limitations as noted above but does not expressly discloses a switch in the second substrate for selectively connecting the first conductive winding to the second
conductive winding.
Harvey et al (figure 4 and Col 5, lines 40-53) discloses a switch (34) in the second substrate for selectively connecting the first conductive winding (14) to the second conductive winding (32).
Accordingly, it would have been obvious to one of ordinary skill in the art before 
effective filing date of the applicant claim invention to design wherein a switch in the second substrate for selectively connecting the first conductive winding to the second
conductive winding as taught by Harvey et al. to the inductive device of Yoon et al. so as to obtain a desired inductance depending on the application/environment use for the inductive device. 

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(US 2007/0296537) in view of Burgess et al.(US 4,803,450) and Shimazawa et al. (US 2004/0075523) in further view of Jessie (US 2005/0068146). 
Regarding claim 5, Yoon et al. (figures 6-7 and para 0056-0060) discloses all the limitations as noted above but does not expressly discloses a switch in the second substrate for selectively connecting the first conductive winding to the second
conductive winding.
Jessie (figure 5 and para 0047-0048) discloses a switch (524) in the second substrate for selectively connecting the first conductive winding (510) to the second conductive winding (522/532).
Accordingly, it would have been obvious to one of ordinary skill in the art before 
effective filing date of the applicant claim invention to design wherein a switch in the second substrate for selectively connecting the first conductive winding to the second
conductive winding as taught by Jessie to the inductive device of Yoon et al. so as to obtain a desired inductance depending on the application/environment use for the inductive device. 

4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(US 2007/0296537) in view of Burgess et al.(US 4,803,450) and Shimazawa et al. (US 2004/0075523) in further view of Singh et al. (US 8,610,530). 
Regarding claim 5, Yoon et al. (figures 6-7 and para 0056-0060) discloses all the limitations as noted above but does not expressly discloses wherein the first conductive winding is electrically isolated from the second conductive winding 
Singh et al (figure 17 and Col 29, lines 1-5) discloses a wherein the first conductive winding is electrically isolated from the second conductive winding 
Accordingly, it would have been obvious to one of ordinary skill in the art before 
effective filing date of the applicant claim invention to design wherein the first conductive winding is electrically isolated from the second conductive winding as taught by Singh et al. to the inductive device of Yoon et al. so as to obtain a desired inductance depending on the application/environment use for the inductive device. 

11.	Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(US 2007/0296537) in view of Shimazawa et al. (US 2004/0075523) and Harvey et al. (US 7,202,768)
Regarding claim 21, Yoon et al. (figures 6-7 and para 0056-0060) discloses a first substrate (175); a first conductive winding (136) over the first substrate; a second substrate (155) over the first substrate (see figure 7)
Yoon et al. does not expressly discloses wherein a distance between the first conductive winding and the second substrate ranges from about 1 micron to about 2 micron and wherein the first conductive winding is configured to be selectively connected to the second conductive winding.
Shimazawa et al. (para 0075) discloses wherein a distance between the first conductive winding (11) and the second substrate (9) ranges from about 1 micron to about 2 micron. Note: as disclosed in the last two lines of para 0075 of Shimazawa et al.; the user as the option of designing the total thickness of layers/substrate 10, 12 and 14 to have a total thickness of 3 to 20 microns. By having such an option, the layer/substrate re#10 can be designed to read on the claimed limitations. For, instance if the user chose 3 microns as the total thickness for the three layers/substrates. Then layer/substrate re#10 can be designed to be 1 micron; which clearly reads on the applicant claimed invention.
Harvey et al (figure 4 and Col 5, lines 40-53) discloses wherein the first conductive winding (14) is configured to be selectively connected to the second conductive winding (32).
Accordingly, it would have also been obvious to one of ordinary skill in the art before effective filing date of the applicant claim invention to design wherein a distance between the first conductive winding and the second substrate ranges from about 1 micron to about 2 micron as taught by Shimazawa et al. to the inductive device of Yoon et al. so as to make the conductive more compact thereby saving money in material cost while also saving valuable space on the printed circuit board.
Accordingly, it would have been obvious to one of ordinary skill in the art before 
effective filing date of the applicant claim invention to design wherein the first conductive winding is configured to be selectively connected to the second conductive winding as taught by Harvey et al. to the inductive device of Yoon et al. so as to obtain a desired inductance depending on the application/environment use for the inductive device. 
Regarding claim 23, Harvey et al (figure 4 and Col 5, lines 40-53) discloses a switch (34) for selectively connecting the first conductive winding to the second conductive winding.

12.	Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(US 2007/0296537) in view of Shimazawa et al. (US 2004/0075523) and of Jessie (US 2005/0068146).
Regarding claim 21, Yoon et al. (figures 6-7 and para 0056-0060) discloses a first substrate (175); a first conductive winding (136) over the first substrate; a second substrate (155) over the first substrate (see figure 7)
Yoon et al. does not expressly discloses wherein a distance between the first conductive winding and the second substrate ranges from about 1 micron to about 2 micron and wherein the first conductive winding is configured to be selectively connected to the second conductive winding.
Shimazawa et al. (para 0075) discloses wherein a distance between the first conductive winding (11) and the second substrate (9) ranges from about 1 micron to about 2 micron. Note: as disclosed in the last two lines of para 0075 of Shimazawa et al.; the user as the option of designing the total thickness of layers/substrate 10, 12 and 14 to have a total thickness of 3 to 20 microns. By having such an option, the layer/substrate re#10 can be designed to read on the claimed limitations. For, instance if the user chose 3 microns as the total thickness for the three layers/substrates. Then layer/substrate re#10 can be designed to be 1 micron; which clearly reads on the applicant claimed invention.
Jessie (figure 5 and para 0047-0048) discloses wherein the first conductive winding (510) is configured to be selectively connected to the second conductive winding (522/532).
Accordingly, it would have also been obvious to one of ordinary skill in the art before effective filing date of the applicant claim invention to design wherein a distance between the first conductive winding and the second substrate ranges from about 1 micron to about 2 micron as taught by Shimazawa et al. to the inductive device of Yoon et al. so as to make the conductive more compact thereby saving money in material cost while also saving valuable space on the printed circuit board.
Accordingly, it would have been obvious to one of ordinary skill in the art before 
effective filing date of the applicant claim invention to design wherein the first conductive winding is configured to be selectively connected to the second conductive winding as taught by Jessie to the inductive device of Yoon et al. so as to obtain a desired inductance depending on the application/environment use for the inductive device. 
Regarding claim 23, Jessie (figure 5 and para 0047-0048) discloses a switch (524) for selectively connecting the first conductive winding to the second conductive winding.

13.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(US 2007/0296537) in view of Shimazawa et al. (US 2004/0075523) and Harvey et al. (US 7,202,768) in further view of Burgess et al.(US 4,803,450).
Regarding claim 22, Yoon et al. (figures 6-7 and para 0056-0060) discloses all the limitations as noted above but does not expressly discloses wherein substrate/insulating layer comprises polysilicon or doped silicon material. Yoon et al. also does not expressly discloses wherein a distance between the first conductive winding and the second substrate ranges from about 1 micron to about 2 micron.
Burgess et al.(Col 3, lines 20-25 and figure 1) discloses wherein a substrate (10) (the top layer) comprises a doped silicon material.
Accordingly, it would have been obvious to one of ordinary skill in the art before 
effective filing date of the applicant claim invention to design wherein substrate/insulating layer comprises a doped silicon material as taught by Burgess et al. to the inductive device of Yoon et al. so as to introduce impurities into the semiconductor for the purpose of modulating its electrical properties. 

14.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(US 2007/0296537)  in view of Shimazawa et al. (US 2004/0075523) and Jessie (US 2005/0068146) in further view of Burgess et al.(US 4,803,450).
Regarding claim 22, Yoon et al. (figures 6-7 and para 0056-0060) discloses all the limitations as noted above but does not expressly discloses wherein substrate/insulating layer comprises polysilicon or doped silicon material. Yoon et al. also does not expressly discloses wherein a distance between the first conductive winding and the second substrate ranges from about 1 micron to about 2 micron.
Burgess et al.(Col 3, lines 20-25 and figure 1) discloses wherein a substrate (10) (the top layer) comprises a doped silicon material.
Accordingly, it would have been obvious to one of ordinary skill in the art before 
effective filing date of the applicant claim invention to design wherein substrate/insulating layer comprises a doped silicon material as taught by Burgess et al. to the inductive device of Yoon et al. so as to introduce impurities into the semiconductor for the purpose of modulating its electrical properties. 

15.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(US 2007/0296537) in view of Shimazawa et al. (US 2004/0075523) and Harvey et al. (US 7,202,768) and Burgess et al.(US 4,803,450) in further view of Kim et al. (6,992,366). 
Regarding claim 24, Yoon et al. (figures 6-7 and para 0056-0060) discloses all the limitations as noted above but does not expressly discloses wherein the at least one switch is physically between the first conductive winding and the second conductive winding.
Kim et al. (figures 4-5 and Col 3, lines 20-65) provides a teaching of a switch/switching unit (2/6) is physically between the first conductive winding and the second conductive winding.
Accordingly, it would have been obvious to one of ordinary skill in the art before 
effective filing date of the applicant claim invention to design wherein the at least one switch is physically between the first conductive winding and the second conductive winding as taught by Kim et al. to the inductive device of Yoon et al. so as to design the inductive device to be more compact which will reduce the chip are thereby saving money in production cost.

16. 	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(US 2007/0296537) in view of Shimazawa et al. (US 2004/0075523), Jessie (US 2005/0068146) and Burgess et al.(US 4,803,450) in further view of Kim et al. (6,992,366). 
Regarding claim 24, Yoon et al. (figures 6-7 and para 0056-0060) discloses all the limitations as noted above but does not expressly discloses wherein the at least one switch is physically between the first conductive winding and the second conductive winding.
Kim et al. (figures 4-5 and Col 3, lines 20-65) provides a teaching of a switch/switching unit (2/6) is physically between the first conductive winding and the second conductive winding.
Accordingly, it would have been obvious to one of ordinary skill in the art before 
effective filing date of the applicant claim invention to design wherein the at least one switch is physically between the first conductive winding and the second conductive winding as taught by Kim et al. to the inductive device of Yoon et al. so as to design the inductive device to be more compact which will reduce the chip are thereby saving money in production cost.

17.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(US 2007/0296537) in view of Shimazawa et al. (US 2004/0075523), Jessie (US 2005/0068146) and Burgess et al.(US 4,803,450)  in further view of Park ( US 20070085649). 
Regarding claim 24, Anh et al. (figure 3b and para 0054) discloses all the limitations as noted above but does not expressly discloses wherein the at least one switch is physically between the first conductive winding and the second conductive winding.
Park (figures 10-12 and para 0028-0056) provides a teaching of a switch/switching unit (Q2) is physically between the first conductive winding and the second conductive winding.
Accordingly, it would have been obvious to one of ordinary skill in the art before 
effective filing date of the applicant claim invention to design wherein the at least one switch is physically between the first conductive winding and the second conductive winding as taught by Park to the inductive device of Yoon et al. so as to design the inductive device reduce the chip thereby saving money in production cost.

18.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(US 2007/0296537) in view of Shimazawa et al. (US 2004/0075523), Harvey et al. (US 7,202,768) and Burgess et al.(US 4,803,450) in further view of Kim et al. (6,992,366). 
Regarding claim 24, Yoon et al. (figures 6-7 and para 0056-0060) discloses all the limitations as noted above but does not expressly discloses wherein the at least one switch is physically between the first conductive winding and the second conductive winding.
Kim et al. (figures 4-5 and Col 3, lines 20-65) provides a teaching of a switch/switching unit (2/6) is physically between the first conductive winding and the second conductive winding.
Accordingly, it would have been obvious to one of ordinary skill in the art before 
effective filing date of the applicant claim invention to design wherein the at least one switch is physically between the first conductive winding and the second conductive winding as taught by Kim et al. to the inductive device of Yoon et al. so as to design the inductive device to be more compact which will reduce the chip are thereby saving money in production cost.
Allowable Subject Matter
Claims 11-16 are allowed.
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837